DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16,2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 01/25/2022.
3. 	Claims 1-20 are currently pending and are rejected for the reasons set forth below.

Claim Interpretation 
4. 	Independent claim 1 (Line 13), independent claim 19 (Line 19), and independent claim 20 (a non-transitory, computer readable medium having stored thereon instructions that, upon execution, cause a computing device to perform the method of claim 1) recite “transmitting an indication of the benefit for the insurance policy.”  Examiner interprets the meaning of the claim limitations recited in independent claims 1 19, and 20 above is “transmitting an indication of the benefit for the insurance policy but not transmitting the benefit itself for the insurance policy” as indicated in the Specification [0014].

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-18 are directed to a method (i.e., process), claims 19 is directed to a system (i.e., machine), and claim 20 is directed to a non-transitory computer readable medium (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “retrieving data indicative of: (i) a disclosure event characteristic of a disclosure made by a worker of the insured entity; (ii) an indication that the disclosure event is in a public interest; and (iii) a trigger event; comparing the data indicative of the disclosure event and the data indicative of the trigger event; determining, based at least in part on a result of the comparing, a link between the trigger event and the disclosure event; determining that a predetermined time threshold has not been exceeded; determining, based on the data indicative of the disclosure event and the data indicative of the trigger event, a benefit for the insurance policy; and transmitting an indication of the benefit for the insurance policy.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance for determining a benefit for an insurance policy associated with a worker of an insured entity) and Mental processes grouping of abstract ideas as they cover performance of the limitations in concepts performed in the human mind (including evaluation for determining a benefit for an insurance policy associated with a worker of an insured entity). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements (e.g., computer components such as a computer, computing devices, a server, and technology) that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements (e.g., computer components such as a computer, computing devices, a server, and technology) that are sufficient to amount to significantly more than the judicial exception as discussed above with respect to integration of the abstract idea into a practical application. There are no additional elements that amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 19:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 19 recites the at least following limitations of “…storing data indicative of: (i) a disclosure event characteristic of a disclosure made by a worker of the insured entity; (ii) an indication that the disclosure event is in the interest of a public; and (iii) a trigger event; and … determine the presence of an indication; compare the data indicative of the disclosure event and the data indicative of the trigger event; determine, based at least in part on a result of the comparing, a link between the trigger event and the disclosure event; determine that a predetermined time threshold has not been exceeded; determine, based on the data indicative of the disclosure event and the data indicative of the trigger event, a benefit for the insurance policy; and transmit an indication of the benefit for the insurance policy.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance for determining a benefit for an insurance policy associated with a worker of an insured entity). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 19 further to the abstract idea includes additional elements of “a computer memory” and “a processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer memory” and “a processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “retrieving data indicative of: (i) a disclosure event characteristic of a disclosure made by a worker of the insured entity; (ii) an indication that the disclosure event is in a public interest; and (iii) a trigger event; comparing the data indicative of the disclosure event and the data indicative of the trigger event; determining, based at least in part on a result of the comparing, a link between the trigger event and the disclosure event; determining that a predetermined time threshold has not been exceeded; determining, based on the data indicative of the disclosure event and the data indicative of the trigger event, a benefit for the insurance policy; and transmitting an indication of the benefit for the insurance policy” as in the method of claim 1. These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance for determining a benefit for an insurance policy associated with a worker of an insured entity). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “a computing device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-18 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 2: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the worker recited in independent claim 1 by further specifying wherein the worker is one selected from: a part-time or full-time employee of the insured entity; a contractor of the insured entity; a self- employed affiliate of the insured entity; and a registered student of the insured entity. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the disclosure event recited in independent claim 1 by further specifying wherein the disclosure event comprises data associated with the insured entity. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 4: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the data indicative of the disclosure event recited in independent claim 1 by further specifying wherein the data indicative of the disclosure event comprises identification data linked to the worker. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the identification data recited in independent claim 1 by further specifying wherein the identification data may be anonymised by the worker but can be declared to the insured entity at a later stage. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the trigger event recited in independent claim 1 by further specifying wherein the trigger event is one selected from: a registered grievance received from the worker; a registered suspension of employment and/or contract and/or registration status of the worker; a registered maltreatment or discriminatory treatment recorded by the worker; a registered termination of employment, a registered termination of contract, or a registered termination of registration status of the worker. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the data indicative of the trigger event recited in independent claim 1 by further specifying wherein the data indicative of the trigger event comprises identification data linked to the worker. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the identification data recited in independent claim 1 by further specifying wherein the identification data may be anonymized. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the public recited in independent claim 1 by further specifying wherein the public is one selected from: the insured entity; a populous of a country or region, or a governing body of the country or region. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the data indicative of an indication that the disclosure event is in the interest of a public as opposed to the best interest of the worker recited in independent claim 1 by further specifying wherein the data indicative of an indication that the disclosure event is in the interest of a public as opposed to the best interest of the worker, is retrieved from an entity separate from the insured entity. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 11: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the comparing and/or the determining based at least in part on a result of the comparing, a link between the trigger event and the disclosure event recited in independent claim 1 by further specifying wherein the comparing and/or the determining based at least in part on a result of the comparing, a link between the trigger event and the disclosure event comprises: identifying that the data indicative of the disclosure and the data indicative of the trigger event comprise identification data associated with the worker. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 12: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the predetermined time threshold recited in independent claim 1 by further specifying wherein the predetermined time threshold is a legal or regulatory time period, time limit if applicable or time threshold associated with an interval between raising a concern and the application of a detriment to the worker. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 13: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the benefit recited in independent claim 1 by further specifying wherein the benefit comprises one or more selected from: a reinstatement of a contract of the worker; and compensatory relief for the worker; previous or future legal fees of the worker. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 14: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the compensatory relief recited in dependent claim 13 by further specifying wherein the compensatory relief comprises one or more selected from: lost income of the worker associated with the trigger event; damages associated with the trigger event; legal expenses to remedy loss and award damages. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 15: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the insurance policy recited in independent claim 1 by further specifying wherein the insurance policy comprises either an existing insurance policy or a potential insurance policy to be offered to the entity. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 16: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the retrieving data recited in independent claim 1 by further specifying wherein the retrieving data further comprises: retrieving data in one file format and converting the data to a second file format, the second file format being a standardized file format subsequently used for comparing the data. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 17: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the retrieving data recited in independent claim 1 by further specifying wherein the retrieving data further comprises: retrieving data in one document format and converting the data using natural language processing into categorized areas of interest subsequently used for comparing the data. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also does not include additional elements that integrate the abstract idea recited in independent claim 1 into a practical application. Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 18: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 1 by further specifying claim 1, further comprising: in response to a worker's mobile device being disconnected from a wireless data network, caching data on the worker's mobile device; and in response to the worker's mobile device being connected to the wireless data network, automatically sending the data which has been cached to a computer operating to the method for determining the benefit. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using computers (i.e., a worker’s mobile device, a wireless data network, and a computer), in its ordinary capacity, as tools to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claims provide an inventive concept because claim that merely uses computers, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Relevant Prior Art
8. 	The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
	McLaughlin et al. (U.S. Pub. No. 2014/0288977) teach a computer receives rating information relating to proposed issuance of an insurance policy endorsement. The rating information relates to a proposed insured that employs a number of employees. The computer processes the rating information to generate a premium amount to be charged for the insurance policy endorsement. The endorsement is then issued. The endorsement may provide reimbursement to the insured for losses incurred by the insured arising from absence from work by one or more of the employees.
	Fisher et al. (U.S. Pub. No. 2009/0164256) teach device, system and method of collaborative insurance. For example, a system for electronic insurance transactions includes: a server to receive a risk description posted through a customer terminal, to publish the risk description to one or more insurer terminals, and to determine whether or not to underwrite an insurance covering at least a portion of a risk included in the risk description based on an analysis of aggregated data, wherein the aggregated data comprises data related to said risk description and data related to one or more other posted risk descriptions..
	Martin (U.S. Pub. No. 2007/0033247) teach a method and system for providing a distributed technical computing environment for distributing technical computing tasks from a technical computing client to technical computing workers for execution of the tasks on one or more computers systems. 
9.	The best prior arts of record, McLaughlin et al. (U.S. Pub. No. 2014/0288977), hereinafter “McLaughlin”, Fisher et al. (U.S. Pub. No. 2009/0164256), hereinafter “Fisher”, and Martin (U.S. Pub. No. 2007/0033247), hereinafter “Martin”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "retrieving data indicative of: (i) a disclosure event characteristic of a disclosure made by a worker of the insured entity; (ii) an indication that the disclosure event is in a public interest; and (iii) a trigger event; comparing the data indicative of the disclosure event and the data indicative of the trigger event; determining, based at least in part on a result of the comparing, a link between the trigger event and the disclosure event; determining, based on the data indicative of the disclosure event and the data indicative of the trigger event, a benefit for the insurance policy." 

Conclusion
10.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696